DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           JAKARIS TAYLOR,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-950

                          [November 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Krista Marx, Judge; L.T. Case No. 502007CF010255C.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals a sixty-five-year sentence imposed upon
resentencing. He argues the court violated his double jeopardy rights by
resentencing him on two counts he had already served, and in accepting
and relying on the victim’s unsworn statement at sentencing. We agree
with him on the first issue and reverse but affirm the remaining sentences
without further comment.

    The State charged the defendant with fourteen counts: (I) burglary with
assault or battery with a firearm while wearing a mask; (II) kidnapping
with a firearm while wearing a mask; (III) kidnapping a child under the age
of thirteen with a firearm while wearing a mask; (IV-XI) sexual battery by
multiple perpetrators with a firearm; (XII) promoting the sexual
performance of a child with a firearm while wearing a mask; (XIII) grand
theft of a motor vehicle with a firearm while wearing a mask; and (XIV)
impairing or impeding telephone. The State nolle prossed count XIV. The
defendant proceeded to trial on the remaining counts.
   The jury convicted him of counts I through XII, and on count XIII of the
lesser-included offense of grand theft of a motor vehicle. The trial court
sentenced the defendant on counts I through XI to concurrent life
imprisonment terms. The trial court sentenced him to concurrent terms
of 818 days incarceration with credit for 818 days-time-served on counts
XII and XIII (“2009 sentence”).

    While the defendant’s appeal was pending, the United States Supreme
Court decided Graham v. Florida, 560 U.S. 48, 82 (2010) (“The
Constitution prohibits the imposition of a life without parole sentence on
a juvenile offender who did not commit homicide.”). The defendant moved
to correct his sentence under Florida Rule of Criminal Procedure
3.800(b)(2). He argued his life sentences on counts I through XI were
illegal under Graham because he was fifteen years old at the time the
crimes were committed. The trial court granted his motion and conducted
a resentencing hearing.

   The trial court resentenced the defendant on counts I through XI to
concurrent sentences of sixty years with ten-year mandatory minimums
on each count. For count XII, the trial court sentenced him concurrently
to thirty years imprisonment with a ten-year mandatory minimum. For
count XIII, the trial court sentenced him concurrently to five years in
prison without a mandatory minimum. The trial court credited him 1,574
days on each count (“2011 sentence”).

   The defendant again appealed, arguing the 2011 sentence was
unconstitutional under Graham and the sentencing statutes because it
constituted a de facto life sentence without the opportunity for parole. His
appeals were consolidated. We affirmed the judgment and sentence but
certified the following questions to the Supreme Court of Florida.

      1. Does Graham v. Florida, 560 U.S. 48 (2010), apply to
         lengthy term-of-years sentences that amount to de facto
         life sentences?

      2. If so, at what point does a term-of-years sentence become
         a de facto life sentence?

   The supreme court quashed our decision and remanded for
“resentencing in light of the decisions Henry v. State, 175 So. 3d 675 (Fla.
2015) and Gridine v. State, 175 So. 3d 672 (Fla. 2015).” Taylor v. State,
41 Fla. L. Weekly S453 (Fla. 2016).

      •   The Resentencing Hearing

                                     2
   At resentencing on remand, the State called the special victims unit
detective that led the investigation in the defendant’s case. The detective
testified this was the most heinous case she’d ever investigated in her
twenty years with the department. She testified that she often kept in
contact with the victims, who “to this day suffer the horrific ill effects of
that long night,” continue to attend counseling and doctors’ appointments,
and still suffer “[v]ery serious” physical lingering effects.

    The detective then informed the court that one of the victims could not
be present due to a physical issue and her emotional state. The detective
brought the victim’s unsworn letter to the defendant that she wanted “the
[c]ourt to hear from her own words about the case.”

   The defendant objected, arguing the letter contained medical diagnoses
and things for which there was no evidentiary support, and any probative
value was outweighed by its prejudicial effect. The trial court overruled
the objection but agreed to disregard the letter’s reference to the victim’s
medical condition.

   The trial court entered a written order. The court found the defendant
was an active, willing participant in a “violent and brutal” crime with the
mental capacity and aptitude to know the gravity of his “unspeakable and
horrific” crimes.     The “overwhelming evidence” demonstrated the
defendant did not suffer from any intellectual disability or neurological
impairment. He was raised in a loving and supportive family environment,
despite his immaturity. The trial court’s written order also provided:

      Both [the victim] and her young son [] were violently attacked
      in their home by the [d]efendant and his co-defendants.
      Testimony at trial included that [the defendant] pointed a 45
      caliber handgun at [the] 12 year old [son] and forced the boy’s
      mother to perform sex acts upon her son. According to the
      victim impact statement, nearly a decade later both victims
      continue to receive physical and psychological care as a result
      of injuries sustained in this attack. This was a crime that
      stunned the community.

   The court resentenced the defendant as follows:

      •   Count I to XI: Sixty years imprisonment with 4,235 days
          jail credit and a 10-year mandatory minimum.



                                     3
      •   Count XII: Thirty years imprisonment with 4,235 days jail
          credit and a 10-year mandatory minimum to run
          concurrent with “the sentence imposed in count [XII] [sic].”

      •   Count XIII: Five years imprisonment with 4,235 days jail
          credit or time served to “run consecutive with the sentence
          imposed in count[s] [I–XI].”

      •   Judicial review after twenty years of the sentence has been
          served, “pursuant to section 921.1402(2)(d), [Florida
          Statutes].”

(“2019 sentence”).

    The defendant moved under Florida Rule of Criminal Procedure
3.800(b)(2) to correct the new sentence, arguing the trial court “violated
double jeopardy by resentencing him on [c]ounts XII and XIII, since he had
already served those sentences in 2009.” The defendant requested the
trial court “vacate the 2019 sentences imposed on [c]ounts XII and XIII,
and reinstate the 2009 sentences of 818 days’ incarceration for those
counts.”

   The State failed to respond as directed. The motion was procedurally
denied as a result. The defendant again moved under Florida Rule of
Criminal Procedure 3.800(b)(2) to “strike the mandatory minimum
enhancements for his sentences on [c]ounts I through XII.” The trial court
granted the second motion and vacated the mandatory-minimum
sentences imposed on counts I through XII.

   From his sentence and the denial of his first 3.800 motion, the
defendant now appeals.

      •   The Double Jeopardy Issue

   The defendant argues the trial court erred in violating his double
jeopardy rights in resentencing him to thirty years on count XII and five
years on count XIII because he had already served those sentences at the
time of resentencing. The State responds the trial court did not err
because: 1) the defendant’s double jeopardy argument is barred by the
law of the case doctrine; and 2) jeopardy did not attach to either count
because the original sentence was deemed illegal. We agree with the
defendant.



                                     4
   We have de novo review of sentencing errors. Levandoski v. State, 217
So. 3d 215, 218 (Fla. 4th DCA 2017).

   The State first argues the defendant’s claim on count XII is barred by
the law of the case doctrine because the defendant failed to object to the
sentence when imposed in 2011 and we affirmed the sentence on appeal.
We disagree.

    The law of the case doctrine is a principle of judicial estoppel that
requires “questions of law actually decided on appeal [to] govern the case
in the same court and the trial court, through all subsequent stages of the
proceedings.” Fla. Dep’t of Transp. v. Juliano, 801 So. 2d 101, 105 (Fla.
2001) (emphasis added).

    In 2016, the Supreme Court of Florida quashed our affirmance of the
defendant’s 2009 and 2011 sentences and remanded for resentencing
based on Henry, 175 So. 3d 675, and Gridine, 175 So. 3d 672. Taylor, 41
Fla. L. Weekly S453 at *1. Because the prior appeal did not raise double
jeopardy concerns, the law of the case doctrine does not bar the defendant
from raising the argument now. See e.g., Juliano, 801 So. 2d at 106
(quoting Wilder v. Punta Gorda State Bank, 129 So. 865, 866 (1930)) (“[T]he
law of the case doctrine ‘has no applicability to, and is not decisive of,
points presented upon a second writ of error that were not presented upon
a former writ of error and consequently were not before the appellate court
for adjudication.’”).

   On the merits, the defendant argues the trial court erred in
resentencing him on counts XII and XIII because he already served his
sentence at the time of resentencing. The State responds the trial court
could resentence the defendant because the original sentence was invalid.
Our decision in Willingham v. State, 833 So. 2d 237, 238 (Fla. 4th DCA
2002) resolves the issue.

    “[W]here a sentence has already been served, even if it is an illegal
sentence, the court lacks jurisdiction and would violate the Double
Jeopardy Clause by resentencing the defendant to an increased sentence.”
Id.

   In Willingham, the defendant pled guilty to the sale and possession of
cocaine in one case after a jury conviction in another case. Id. at 237. The
defendant was sentenced to seven years on a battery charge with 233 days
credit for time served on two misdemeanor charges, and five years each on
the sale and possession charges to run concurrently with one another, but
consecutive to the seven-year sentence. Id. at 237–38.

                                     5
   “The court instructed the defendant to step over to be fingerprinted and
continued with his docket.” Id. at 238. Although it was not confirmed
whether the defendant left the courtroom, the case was later recalled
because the seven-year sentence on the battery charge exceeded the
maximum sentence permitted. Id. To make up for the reduction in the
battery sentence, the trial court resentenced the defendant from time
served on the two misdemeanor charges to one year each consecutively.
Id. We held the increased sentences violated the Double Jeopardy Clause
because the original sentences on the misdemeanor charges were
completed before the trial court recalled the case. Id.

    Here too, the defendant was sentenced in 2009 to 818 days on counts
XII and XIII to run concurrently with 818 days credit. By the end of his
sentencing hearing, the two sentences were served. The resentencing in
2011, increasing the sentences on count XII to thirty years concurrently
and on count XIII to five years consecutively to counts I through XI,
violated the Double Jeopardy Clause. See also Kopson v. State, 199 So.
3d 1071, 1074 (Fla. 4th DCA 2016) (holding the trial court “lacked
jurisdiction to resentence [the defendant] as to count VII because . . . [‘]the
defendant had actually served his sentence on the [one] misdemeanor
charge[] upon completion of the sentencing hearing.’”). Simply put, the
trial court here also lacked the jurisdiction to resentence the defendant on
counts where he had already completed his sentence.

   We therefore reverse and remand the case to the trial court to reinstate
the initial 818-day sentences with credit for 818 days served on counts XII
and XIII. We affirm the remaining sentences without further comment.

   Affirmed in part and reversed in part and remanded for correction of the
sentence on counts XII and XIII.

GROSS and KUNTZ, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      6